Citation Nr: 0104681	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 100 percent evaluation effective February 21, 
1997 and a 10 percent evaluation, effective June 1, 1997.  In 
an April 1999 rating decision, the RO granted an increased 
evaluation of 70 percent effective June 1, 1997.  The veteran 
has continued his appeal for a higher evaluation. 

Although the issue of entitlement to service connection for 
alcohol and cannabis abuse as secondary to service-connected 
PTSD was initially included in the veteran's appeal, this 
issue was resolved when the RO granted service connection for 
alcohol and drug abuse on a secondary basis in a September 
1999 rating decision. 


FINDING OF FACT

The veteran's PTSD is manifested by difficulty adjusting to a 
worklike setting, depression, flashbacks and nightmares, 
difficulty sleeping, low energy, poor concentration, 
irritability and isolation from others, but the symptoms do 
not result in total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  General laws and Regulations

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations of his PTSD in November 1998 and July 
1999.  The veteran has been informed of the evidence 
necessary to substantiate his claim and of the evidence that 
he should submit to substantiate his claim.  There is no 
outstanding evidence which should be obtained.  The Board 
notes that a June 2000 VA outpatient report reflects that the 
veteran was to return to the clinic in three months for a 
follow up.  However, there is no indication from the veteran 
that he returned to the clinic or that any of these records 
are relevant to his increased evaluation claim.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider his claim in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA hospitalization reports, dating from November 1996 to May 
1997, reflect that the veteran was hospitalized for PTSD.  

During a July 1997 VA PTSD examination, the veteran's 
extensive in-service history was reported in detail.  The 
examiner noted that the veteran had held numerous jobs since 
he was discharged from service.  The veteran related that he 
did not have a social life and that he lived with a friend.  
The veteran indicated that he was working in the VA 
compensation work therapy program, was assigned to the 
cemetery and after three days, he experienced a flashback.  
The veteran was unemployed.  A mental status examination was 
essentially normal with the exception of a moderate range of 
affect and dysphoric mood.  A diagnosis of chronic PTSD was 
entered by the examiner. The examiner indicated that the 
veteran had social isolation, economic problems, alienation 
from family and an inability to hold a job.  A Global 
Assessment Functioning Score (GAF) of 50 was recorded.  

Also of record is a July 1997 VA general medical examination 
report.  During the examination, the veteran was well 
oriented, very cooperative, uneasy and somewhat restless.  
Otherwise, he did not appear depressed.  A diagnosis of a 
history of PTSD was recorded by the examiner. 

A VA Social and Industrial Survey, dated in November 1998, is 
also of record.  The examiner noted that he had reviewed the 
veteran's entire claims file prior to the examination.  The 
veteran reported that he lived alone and had little contact 
with his former spouse and children.  He indicated that he 
had sought treatment for his PTSD symptoms at the VA Medical 
Center in Dayton, Ohio.  The examiner noted that the veteran 
had held numerous jobs since his discharge from service 
because of constant conflicts with coworkers and supervisors.  
At that time of the November 1998 examination, the veteran 
was employed with the VA, worked alone outdoors and was able 
to cope as long as he was not interacting with another 
coworker.  On mental status examination, the veteran was 
dressed in his work uniform.  He was nervous, fidgety and 
teary-eyed.  He explained to the examiner that he had had a 
very difficult time adjusting to his civilian life since he 
returned from the war, especially with his anger, flashbacks 
and nightmares.  He related that after the war, he drank in 
order to cope with his stress.  The veteran reported that he 
was suspicious, hated crowds and preferred to be alone.  He 
had many regrets regarding his personal life, marriage and 
work history.  He described his ordeal in Vietnam as a 
"living hell," especially when he was in combat.  The 
veteran described having a turbulent marriage and difficulty 
interacting with his friends and family members.  The veteran 
was sad that he had had little contact with his children.  He 
stated that he was still angry with his ex wife over a 
"personal situation" that occurred when they were married 
and because she was not supportive of him when he needed her 
the most.  

It was the examiner's opinion in November 1998 that the 
veteran was experiencing an extreme amount of stress and was 
very emotional.  The examiner further related that the 
veteran was very cooperative during the interview, but was 
not able to sit still for more than five minutes without 
moving around in his chair or standing up and then having to 
sit back down.  The veteran was also on the verge of crying 
several times.  He appeared as though he was ready to explode 
when he talked about his past work experience, his 
adjustments and interactions with others and his marriage.  
However, the veteran's anger was not directed at the 
examiner.  The examiner concluded that the veteran's current 
PTSD continued to have a negative impact on his ability to 
interact with coworkers and supervisors, as reflected by his 
poor work history and an inability to remain on a job for a 
long period of time.  The examiner indicated that the veteran 
had not adapted or incorporated any new behavior techniques 
to deal with his anger and stress in a work setting and that 
he would continue to problems.  Overall, the examiner felt 
that the veteran's PTSD should be assigned a higher 
evaluation because of his inability to interact with his 
coworkers, friends and family, nightmares, flashbacks and 
sleep disturbance.  

On file is a November 1998 VA PTSD examination report.  A 
review of the report reflects that the examiner had reviewed 
the claims file prior to the examination.  The examiner noted 
that the veteran was employed in a temporary program a local 
VA medical facility.  The veteran reported that he could not 
tolerate mistakes which was one of the reasons he was unable 
to get along with his kids.  He also reported having poor 
sleep patterns and being constantly alert.  He indicated that 
when he tried to relax, he would itch and feel things 
crawling.  The veteran reported having nightmares associated 
with rapid breathing and heartbeat.  The veteran indicated 
that he had unpredictable outbursts of anger.  He reported 
having initiated a relationship with a woman but that she 
only had one breast and that this reminded him of the 
mutilations that occurred in Vietnam.  The veteran reported 
that he spent most of his time alone and that he had poor 
relationships with his kids.  He indicated that it would be 
very easy for him to let his personal hygiene deteriorate.  A 
mental status examination was normal.  An Axis One diagnosis 
of PTSD was recorded by the examiner.  The VA examiner 
concluded that the veteran had profound impairment in the 
social and industrial areas secondary to PTSD.  Industrially, 
he was able to function in a very limited capacity (i.e., 
situations where he was afforded self imposed isolation) and 
was incapable of sustained and gainful employment and 
meaningful social relationships.  

A July 1999 VA fee basis examination report is of record.  
The veteran's extensive psychiatric history was recorded in 
detail and is consistent with that previously reported in 
this decision.  The examiner noted that the veteran was still 
employed on a temporary basis with the VA and that he had an 
unusual arrangement in that his supervisor allowed him the 
freedom to take off for days at time if he had an anxiety 
attack.  The veteran normally worked forty hours a week.  He 
was noted to have been divorced with four children.  On a 
mental status examination, he was alert and oriented times 
three.  He appeared his stated age.  He was somewhat guarded 
and cooperative with intermittent eye contact.  His motor 
movements were within normal limits.  His speech was logical 
and goal directed.  His behavior during the interview was 
appropriate.  He did not display any impulsive behavior.  The 
veteran indicated that he felt extremely claustrophobic in 
the examiner's office and felt that he was going to have an 
anxiety attack.  His affect was full and his mood was 
extremely anxious and mild to moderately dysphoric.  The 
veteran admitted to having chronic neuro-vegetative symptoms 
of depression, such as anhedonia, difficulty concentrating, 
low self-esteem and chronic insomnia.  His concentration 
during the interview was poor.  He denied any plans to hurt 
himself or others.  

There were no symptoms of mania or symptoms of a thought 
disorder during the July 1999 examination.  The veteran 
denied having any auditory or visual hallucination or 
delusions.  However, he occasionally heard screams of 
individuals which reminded him of Vietnam.  In the examiner's 
opinion, the screams represented auditory flashbacks rather 
than any true hallucinatory phenomena.  The veteran denied 
any history of obsessions, compulsions, rituals or any other 
classical symptoms of obsessive-compulsive disorder.  His 
immediate memory was three out of three objects at one minute 
and two out of three objects at three minutes.  His 
intelligence was within normal limits.  His insight was fair.  
An Axis One diagnosis of chronic PTSD was entered by the 
examiner.  Other diagnoses include recurrent major depressive 
episodes and chronic depression, panic disorder with 
agoraphobia and claustrophobia, positive history of alcohol 
dependence (i.e., ten to twelve beers per night in order to 
be able to sleep and self medicate his severe anxiety 
symptoms), positive history of marijuana use and chronic 
insomnia.  A GAF score of 40 was recorded and was noted by 
the examiner to have been consistent with the previous year.  
In summary, the examiner in July 1999 determined that the 
veteran was fortunate to have a liberal supervisor who 
allowed him to make his own schedule and to take time off 
when his anxiety was high.  If it was not for the liberal 
relationship, the examiner doubted that the veteran would be 
able to maintain employment on a regular basis.  

VA outpatient reports, dating from October 1999 to June 2000, 
reflect that the veteran continued to have clinical symptoms 
associated with his PTSD such as flashbacks, anxiety, 
depression, sleep impairment and poor concentration.  In June 
2000, the veteran indicated that he was still employed with 
the VA.  The veteran was taken off his psychiatric medication 
because it caused him too sleep excessively and to have 
sexual performance problems.  

The RO has assigned a 70 percent evaluation to the service-
connected PTSD in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted above, the veteran's problems over the years have 
included difficulty adjusting to a worklike setting, 
depression, flashbacks and nightmares, difficulty sleeping, 
low energy, poor concentration, irritability and isolation 
from others.  However, a rating of 100 percent is not 
warranted, based on the evidence as a whole because the 
veteran has been able to work at the VA on a full-time basis, 
albeit with latitude from his supervisor for time off because 
of his anxiety attacks.  While he has had GAF scores of 40 
and 50, which are indicative of some impairment in reality 
testing or communication or major impairment in several 
areas, or of serious symptoms, respectively, the Board notes 
that the veteran has been employed by VA since his discharge 
from the military.  While he has been given special 
consideration by his supervisor in this position, it is noted 
that he normally works 8 hours a day 5 days a week, with the 
freedom to take off days if his anxiety is too high.  Thus, 
while industrial impairment is major, it cannot be said that 
it is total as related in the Code.  

In addition, the veteran has manifested few, if any, of the 
clinical symptoms listed in the criteria for a 100 percent 
evaluation.  Therefore, the Board concludes that an increased 
evaluation for the veteran's service-connected PTSD under the 
new criteria of Diagnostic Code 9411 is not warranted.  

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation was warranted for any periods of 
time following the initial grant of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degree of severity at all times fully 
contemplated by the assigned evaluation.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of a higher rating when he was originally evaluated by the 
VA.  See Fenderson v. West, supra.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  While the Board observes that the 
veteran has severe industrial impairment, he is able to work 
full-time at the VA.  Although the veteran has indicated that 
he has missed work because of his high anxiety level, the 
currently assigned evaluation contemplates industrial 
impairment.  The record does not reflect that the veteran has 
required frequent periods of hospitalization because of the 
service-connected disability or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 70 percent for PTSD is denied. 



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

